390 F.2d 654
Gerard CACHOIAN, Appellant,v.Oilin G. BLACKWELL, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 25124.
United States Court of Appeals Fifth Circuit.
March 15, 1968.

Gerard Cachoian, pro se.
Theodore E. Smith, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before WISDOM, BELL and DYER, Circuit Judges.
PER CURIAM:


1
Appellant, a federal prisoner presently confined in the federal penitentiary at Atlanta, georgia, has attempted to use the vehicle of habeas corpus to attack a federal conviction imposed by the United States District Court for the Southern District of New York for the offense of possession of heroin in violation of 21 U.S.C.A. 173 and 174.  His conviction was affirmed on appeal.  United States v. Cachoian, 2 Cir., 1966, 364 F.2d 291.


2
His proper remedy is a motion to vacate judgment pursuant to 28 U.S.C.A. 2255 filed in the sentencing court.  Waugaman v. United States, 5 Cir., 1964, 331 F.2d 189; Birchfield v. United States, 5 Cir., 1961, 296 F.2d 120.


3
The judgment of the District Court which denied the petition for writ of habeas corpus is due to be and it is affirmed on this ground.


4
Affirmed.